Citation Nr: 1604796	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left and right ear hearing loss.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran appeared for a September 2015 Board hearing before the undersigned; a transcript of the hearing is of record.

The issues of entitlement to a rating in excess of 50 percent for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision which denied service connection for bilateral hearing loss is final.  Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

2.  Left and right ear hearing loss defects/disorders were noted on entry into active service. 

3.  There was no increase in the severity of the Veteran's left or right ear hearing loss during service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final; new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  A preexisting defect, infirmity, or disorder relating to left and right ear hearing loss was noted at entry into service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in January 2010.  This was prior to when the relevant rating decision on appeal was issued in February 2010.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  

VA has also undertaken extensive and reasonable efforts to obtain all relevant post-service records, including extensive VA treatment records and records from the Social Security Administration.  There is no indication that any further records exist which would affect the relevant inquiries for these issues: that of whether the Veteran's hearing loss underwent an increase in severity in service and whether his current hearing loss is related to service.  The Veteran was afforded a VA examination in May 2007, in conjunction with his original claim for service connection, and the Board finds that the VA examination and opinion are adequate to decide the service connection issue, as they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiners' judgment and essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including written statements and the testimony from his September 2015 Board hearing.  At the hearing, the issues were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  It was noted at the hearing that the record would be held open for 60 days to allow for the submission of relevant nexus evidence as suggested by the acting Veterans Law Judge.  The record does not reflect that any additional evidence was submitted to VA.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the issues decided herein may be considered on the merits at this time without prejudice to the Veteran.

II. New and Material Evidence

The Veteran first submitted a claim for entitlement to service connection for bilateral hearing loss in February 2007.  The claim was denied in an August 2007 rating decision on the basis that the Veteran had preexisting high frequency hearing loss prior to entrance into service and there was no evidence that his current hearing loss was caused by other than aging and the natural progression of the disease.  The Veteran submitted a notice of disagreement in August 2007, and a statement of the case was issued in February 2009.

While the Veteran submitted an additional notice of disagreement in April 2009, he was notified in an April 2009 correspondence from the RO that this statement was not accepted as a substantive appeal, as it was received more than one year from the date of mailing the rating decision and more than 60 days from the mailing of the statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302(b) (2015).  Therefore, the August 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

The Veteran resubmitted his April 2009 statement in December 2009, and this was accepted as a request to reopen the claim of entitlement to service connection for bilateral hearing loss.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the August 2007 rating decision includes VA treatment records and the written statements and testimony of the Veteran.  The Veteran's VA treatment records show that his hearing loss has been regularly noted throughout the period on appeal and that he utilizes VA-issued hearing aids.  In March 2011, he reported having problems with his ears for years.  It was noted that the Veteran had a significant decrease in hearing ability since 2007.  Audiometric testing showed bilateral hearing levels between 25 and 35 decibels at 500 and 1000 Hertz, 35 and 55 decibels at 2000 Hertz, and between 85 and 95 at 3000-4000 Hertz.  The Veteran was treated for an ear infection, diagnosed as bilateral otitis externa and left-sided otitis media with effusion, in May 2011.

The Veteran has submitted several written statements asserting that he believes his VA separation examination to have erroneous results listed, as they showed no hearing impairment, despite a significant hearing impairment being noted at his entrance into service.  The Veteran testified in September 2015 that at the time that he was drafted, he had a perforated eardrum, and that he believes this was the reason for his test scores showing impaired hearing at his entrance examination.  Board Hearing Transcript 3.  He stated that he was in the combat infantry in Vietnam and was exposed to a lot of acoustic trauma in service, including once when a jet dropped napalm very close to him.  Id at 3, 7.  The Veteran also stated that after service he worked in construction, and that a lot of places he worked at did not furnish hearing protection, so he was required to improvise with whatever was available.  Id. at 5-6.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  As such, the Board accepts the Veteran's September 2015 Board hearing testimony as evidence that he had severe acoustic trauma in service and that he may have experienced a worsening in his hearing loss during his service.  

The Board finds that the evidence submitted since the August 2007 rating decision (as noted in the previous paragraph), when evaluated cumulatively, sufficiently relates to an unestablished fact (worsening hearing during service) necessary to substantiate the appellant's claim, and it raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Sensorineural hearing loss may be presumed to have been incurred in service if the disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the Veteran served in combat in the Republic of Vietnam.  His DD Form 214 shows that his military occupational specialty was light weapons infantry, and he is a recipient of the Combat Infantryman's Badge.  The evidence thus establishes that the Veteran was exposed to acoustic trauma in service.  The Veteran's VA treatment records and VA examination results also show that he currently has bilateral hearing loss of sufficient severity to warrant a disability under 38 C.F.R. § 3.385.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, bilateral hearing loss was noted on the Veteran's May 1966 entrance examination.  The Board notes that for service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The findings of the May 1966 audiometric testing must therefore be converted from ASA to ISO measurements for them to be properly considered.

At the Veteran's May 1966 enlistment examination, audiometric test results revealed pure tone thresholds, in decibels, of the following:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
0
5
30
45
LEFT
0
0
5
25
35
60


Converting these findings to ISO measurements results in findings, in decibels, of:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
10
10
15
35
55
LEFT
10
10
15
35
40
70

A December 1966 treatment record notes that the Veteran had his ears washed out and that he had a hole in his left ear drum, which he had at the time of induction.

The only other audiometric test results contained the Veteran's service treatment records are the findings taken at his July 1968 separation examination.  These audiometric tests results revealed pure tone thresholds, in decibels, of the following:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
-
0
-
LEFT
0
0
0
-
0
-

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, the Veteran's entrance examination shows that he had hearing impairment of sufficient severity to warrant a disability in the left ear at his entrance into service.  See 38 C.F.R. § 3.385.  The Veteran's right ear test results at entrance into service, while indicating mild impairment of hearing levels, did not rise to the level of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the thresholds for normal hearing are between 
0 and 20 decibels, and higher thresholds show some degree of hearing loss).  In light of this, the Board also finds that a defect or disorder of hearing loss in the right ear was noted at entrance to active service.  Thus, the dispositive issue in this regard is whether the Veteran's preexisting defect, infirmity, or disorder relating to the left and right ears was aggravated (increased) by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

The Veteran's July 1968 separation examination shows no hearing impairment in the left or right ear, and thus no evidence of an increase in disability.  The Veteran's has argued that these results are improbable, given his level of hearing impairment at entrance into service, and has suggested that they may be erroneous or that he did not actually take a hearing test on separation from service.  Even if this assertion is accepted, there is still no evidence of any increase in disability during the Veteran's service.  The Veteran has not asserted that he experienced problems with his hearing during service, and the only treatment in service relating to his ears is the December 1966 notation that the Veteran had his ears "washed out."  The Veteran has described experiencing loud noises in service, but has not testified that he ever had trouble hearing others or noticed an increase in the disability at that time.  

The medical evidence of record indicates that it was not until many years after separation from service that the Veteran began having trouble with his hearing.  In a January 2007 VA treatment record, the Veteran complained of left ear tinnitus and bilateral hearing loss.  Audiometric testing showed bilateral normal to profound high frequency sensorineural hearing loss.  He stated that he had gradual hearing loss present for several years.  While an April 2007 noted that the Veteran had "hearing loss since service," this is inconsistent with the all of the Veteran's other reports, which describe the hearing loss as occurring as beginning much later.  The Veteran attended a VA examination in May 2007, and the examiner, an audiologist, discussed the Veteran's service treatment records and history of severe acoustic trauma in service and performed an in-person examination of the Veteran.  The examiner noted that the Veteran appeared to have preexisting high frequency hearing loss at entrance into service, and opined that his current hearing loss began decades after separation and that there was no evidence of aggravation of the preexisting hearing loss in service.

The weight of the pertinent evidence is against a finding that there was an increase in severity of the Veteran's preexisting left and right ear hearing loss disorders, and the presumption of aggravation is not for application.  The most probative evidence of record therefore reflects that there was no aggravation of the preexisting left and right ear hearing loss disorders by service.

The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for either right or left ear hearing loss.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, entitlement to service connection for left and right ear hearing loss is denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

In April 2012, the Veteran submitted a notice of disagreement with the March 2012 rating decision regarding the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  A statement of the case has not yet been issued addressing these matters.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


